Exhibit 99.3 Manpower Inc. Restated Operating Unit Results (In millions) During the fourth quarter of 2010, our segment reporting was realigned due to our Jefferson Wells business being combined with our Professional Finance and Accounting vertical within the United States. Accordingly, our former reportable segment, Jefferson Wells, is now reported within our United States operating segment as part of the Americas reportable segment.All previously reported results have been restated to conform to the current year presentation. Three Months Ended March 31 Three Months Ended June 30 % Variance % Variance Amount Constant Amount Constant Reported Currency Reported Currency (Unaudited) (Unaudited) Revenues from Services: Americas: United States $ $ % % $ $ % % Other Americas % France % EMEA: Italy % Other EMEA % Asia Pacific % Right Management -24.0
